IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37253

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 602
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 24, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CARLOS PAZ-HEREDIA,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for rape, affirmed.

       Daniel S. Brown of Fuller Law Offices, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge, GRATTON, Judge
                                 and MELANSON, Judge

PER CURIAM
       Carlos Paz-Heredia was convicted of rape, Idaho Code § 18-6101. The district court
imposed a unified sentence of ten years, with a minimum period of confinement of three years.
Paz-Heredia appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho



                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Paz-Heredia’s judgment of conviction and sentence are affirmed.




                                                   2